Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 22, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145094 & (39)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  _____________________________________                                                                               Justices


  In re Parole of KENT MATTHEW HOWARD.
  _____________________________________
  MONROE COUNTY PROSECUTOR,
          Appellee,
  v                                                                 SC: 145094
                                                                    COA: 306804
                                                                    Monroe CC: 10-029121-AP
  KENT MATTHEW HOWARD,
           Appellant,
  and
  PAROLE BOARD,
           Appellee.

  _____________________________________/

         On order of the Court, the application for leave to appeal the April 3, 2012 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the November 2, 2010 order of the Monroe
  Circuit Court, which reversed the Michigan Parole Board’s grant of parole, and we
  REMAND this case to the Monroe Circuit Court for reconsideration of the parole-
  decision challenge under the standard set forth in In re Parole of Elias, 294 Mich App
  507 (2011). The motion to appoint counsel is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 22, 2013                      _________________________________________
         s0319                                                                 Clerk